Order entered January 14, 2020




                                                    In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-00786-CR
                                         No. 05-19-00788-CR

                           JERYL PATRICK GRAVES, JR., Appellant

                                                     V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F17-76631-P & F17-76630-P

                                               ORDER
        The reporter’s record was due November 22, 2019. To date, the reporter’s record has not

been filed and we have had no communication from court reporter Crystal Brown regarding the

record. We ORDER the reporter’s record filed on or before February 3, 2020. We caution Ms.

Brown that the failure to file the reporter’s record by that date may result in the Court ordering

she not sit until the reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Raquel Jones,

Presiding Judge, 203rd Judicial District Court; to Crystal Brown, office court reporter, 203rd

Judicial District Court; and to counsel for all parties.

                                                             /s/   LANA MYERS
                                                                   JUSTICE